DISSENTING OPINION.
After a careful examination of this record, one which is unsatisfactory at best, and in which every doubt has been resolved against the appellant instead of in his favor, I do not think the actual facts, so far as this attenuated record discloses them, can be justly made to sustain a conviction of a higher offense than manslaughter; and without entering into any discussion of the details or attempting to point out wherein the majority opinion, as it seems to me, goes too far, I desire only to place of record the fact that I do not share in any responsibility for the execution ordered by the court in this case.
Judge Anderson joins me in this dissent.